sUNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
CONTINENTAL TRANSFERT TECHNIQUE           )
LIMITED,                                  )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )                   Civil Action No. 08-2026 (PLF)
                                          )
FEDERAL GOVERNMENT OF NIGERIA et al., )
                                          )
      Defendants.                         )
_________________________________________ )


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on the motion of counsel for the Federal

Government of Nigeria, the Attorney General of Nigeria, and the Minister of the Interior of

Nigeria for leave to withdraw as counsel of record for all defendants in this case [Dkt. 95], as

well as on counsel’s motion to refer the pending motion to withdraw to Magistrate Judge G.

Michael Harvey [Dkt. 97]. Upon careful consideration of the two motions and the opposition to

the motion to withdraw filed by counsel for plaintiff, Continental Transfert Technique Limited

[Dkt. 98], the Court, in its discretion, will deny both motions.

               This Court’s Local Civil Rules provide that “[t]he court may deny an attorney’s

motion for leave to withdraw if the withdrawal would unduly delay trial of the case, or be

unfairly prejudicial to any party, or otherwise not be in the interest of justice.” LCvR 83.6(d). In

view of the history of this case – of which the Court is well aware and which counsel for plaintiff

has well summarized in its opposition, see Dkt. 98 at 3-7 – permitting counsel for Nigeria and

the other defendants to withdraw would unduly delay these proceedings even further and would
further prejudice the plaintiff in its efforts to enforce earlier decisions of this Court and the

arbitration award that was issued in Continental’s favor nearly eight years ago. See, e.g.,

Arbitration Award (Aug. 14, 2008) [Dkt. 40-5]; Order and Judgment (Aug. 3, 2011) [Dkt. 46],

Continental Transfert Technique Ltd. v. Federal Gov't of Nigeria, 850 F. Supp. 2d 277, 286–89

(D.D.C. 2012), Continental Transfert Technique Ltd. v. Federal Gov't of Nigeria, 932 F. Supp.
2d 153, 157–63 (D.D.C. 2013). For those reasons, it would not be in the interest of justice to

permit withdrawal. In addition, the motion to withdraw filed by Nigeria’s counsel provides no

real explanation for their request and appears not to be in full compliance with Local Civil Rule

83.6(c). Finally, the Court sees no reason to refer this matter to the magistrate judge. For the

foregoing reasons, it is hereby

                ORDERED that the motion to refer [Dkt. No. 97] defendant’s counsel’s pending

motion to withdraw to Magistrate Judge Harvey is DENIED; and it is

                FURTHER ORDERED that the motion to withdraw [Dkt. No. 95] as defendants’

counsel is DENIED.

                SO ORDERED.


                                                        /s/_______________________
                                                        PAUL L. FRIEDMAN
DATE: July 22, 2016                                     United States District Judge




                                                   2